Citation Nr: 0505859	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for left eye 
chorioretinal scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1966 to February 1969, and verified active duty for training 
from June 14, 1994, to June 17, 1994.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran cancelled a hearing at the RO which was scheduled to 
take place on February 6, 2003.  In December 2003 the Board 
remanded the case to meet due process requirements and to 
complete the record.  


FINDING OF FACT

The veteran's left eye chorioretinal scar, residual of an 
injury, is inactive, and is not shown to cause any impairment 
of function.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's left 
eye chorioretinal scar.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.84a, Code 6009 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why his 
claim was denied in the September 2001 rating decision and in 
the March 2002 statement of the case (SOC).  A February 2001 
letter (before the rating appealed) informed the veteran of 
the VCAA, and, in part, let him know that a VA examination 
was to be scheduled.  The SOC properly advised him of what 
was necessary to establish entitlement to a compensable 
rating, and of his and VA's respective responsibilities in 
claims development.  The SOC (and an October 2004 
supplemental SOC) also advised the veteran of what the 
evidence showed.  The SOC provided pertinent VCAA language.  
Following the Board's December 2003 remand, a March 2004 
letter from the Appeals Management Center, in Washington D.C. 
again informed the veteran of what was needed to establish 
entitlement to a compensable rating, and of his and VA's 
respective responsibilities in claims development.  The March 
2004 letter also informed him that evidence received within a 
year would be considered.  

As to notice content, the March 2002 SOC (at page 2) advised 
him to "provide any evidence in [his] possession that 
pertains" to his claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained 
postservice VA and private medical records.  The veteran has 
been afforded VA examinations, most recently in October 2004.  
He has not identified any pertinent records outstanding.  
VA's duties to assist, including those mandated by the VCAA, 
are met.  The veteran will not be prejudiced by the Board's 
adjudication of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Factual Basis

A June 1996 Department of the Air Force memorandum shows that 
the veteran sustained an eye injury (left or right 
unspecified) due to a blow from a tie down strap during 
active duty for training in June 1994.  The area was examined 
and ice was applied to reduce swelling.  There was no 
apparent permanent damage noted at the time and no further 
treatment was deemed necessary by the veteran.

A December 1995 VA Medical Certificate contains a diagnosis 
of distant left eye trauma with retinal scar.  A January 1996 
VA Medical Certificate shows that no acute eye problems were 
found on examination.

A March 1996 private eye examination report includes a 
diagnosis of chorioretinal scar.  

On VA magnetic resonance imaging (MRI) testing in July 1997 
multiple views of the orbits prior to scanning revealed no 
evidence of metallic foreign body.

On February 2001 VA eye examination the veteran gave his 
history of left eye injury (trauma with subsequent scar), 
with no eye surgery or other eye disease.  Uncorrected left 
eye acuity was 20/100, and corrected acuity was 20/25.  Left 
eye periphery examination revealed a small pigmented 
chorioretinal scar in the inferior mid-periphery, and a 
atrophic punched out appearing scar in the superior mid-
periphery.  The diagnoses were left eye chorioretinal scar, 
inactive, with no current visual significance; and left eye 
mild cataract.  The examiner commented that the cause of the 
chorioretinal scar was unknown, but possibly associated with 
the veteran's eye trauma in service.  He added that the 
cataract was more likely than not age related.  

A July 2003 private eye examination report includes a 
diagnosis of left eye chorioretinal scar.

On October 2004 VA eye examination the veteran made no 
subjective visual or eye complaints.  He reported a left eye 
injury (bruise) in 1993.  He was not using any eye 
medication, and had made a complete recovery from his eye 
trauma in service.  He was found to have hyperopia and 
presbyoppia, easily corrected.  Pupil examination revealed 
them to be round, regular, and equal, with response to light.  
Motility testing showed full excursions.  Slit lamp testing 
revealed no scarring of the cornea.  Dilated fundus testing 
revealed entirely normal periphery, and no evidence of injury 
to the retina.  The examiner opined that there was no 
residual from the eye injury in 1993 [sic].  He added that 
complete examination revealed no evidence of eye disease, and 
that the veteran's visual condition had not adversely 
affected his employment in the last year.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service connected left eye disability is rated 
under the provisions of 38 C.F.R. § 4.84a, Code 6009 (for 
unhealed eye injuries).  The disability is to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  See 38 C.F.R. § 
4.84a.

In every instance where the schedule dose not provide a 0 
percent rating for a diagnostic code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met..

Analysis

Whether the veteran now has an "inactive" chorioretinal 
scar (as shown on February 2001 VA and July 2003 private 
examinations) or no scar (as found on more recent VA 
examination, in October 2004), no examiner has reported any 
current impairment of vision or any other function resulting 
from the injury the veteran sustained on active duty for 
training.  No active pathology is shown.  (The correctable 
hyperopia and presbyopia shown have not been related to the 
service connected residuals of left eye injury.)  As a 
layperson, the veteran is not competent to establish by his 
own opinion that he has current impairment due to the service 
connected left eye entity.  In such circumstances, 38 C.F.R. 
§ 4.31 requires that a noncompensable rating be assigned.  
The preponderance of the evidence is against this claim, and 
it must be denied. 


ORDER

A compensable rating for left eye chorioretinal scar is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


